Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00509-CV

                                      Gloria OCHOA,
                                         Appellant

                                             v.

                           NAIL FLOWER BEAUTY SALON,
                                    Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-12691
                        Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. No costs are assessed against appellant because she is indigent.

       SIGNED September 16, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice